DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US 2005/0144161) in view of Tokuchi (US 2018/0104816).
With respect to claim 1 (similarly claim 17 [0215]), Hirota teaches an information processing apparatus (e.g. a PC 1201 Fig 12 [0119]) comprising: 

However, Hirota fails to teach the collaborative function being a function different from a first function of a first device and a second function of a second device, the collaborative function only becoming executable by collaboration between the first device and the second device.
Tokuchi teaches a collaborative function being a function different from a first function of a first device and a second function of a second device (e.g. a collaborative function being a function i.e. projecting a scanned image generated by the multifunction device 78 by using the projector 88 [0219] different from a second function i.e. printing an image projected by the projector 88 by using the multifunction device 78 [0219]), the collaborative function only becoming executable by collaboration between the first device and the second device (e.g. the collaborative function only becoming executable by collaboration between projector 88 and MFP 78, as suggested in [0219]).
Hirota and Tokuchi are analogous art because they all pertain to collaborative functions whereby multiple devices are used to accomplish a printing function. Therefore, it would have the collaborative function being a function different from a first function of a first device and a second function of a second device, the collaborative function only becoming executable by collaboration between the first device and the second device, as suggested by Tokuchi. The benefit of this modification would be to reliably control throughput and printing time.

With respect to claim 2 (similarly claim 18 [0215]), Hirota teaches an information processing apparatus (e.g. a PC 1201 Fig 12 [0119]) comprising: 
a control unit (e.g. a CPU 1501 Fig 15 [0126]) that changes between a first setting (e.g. scan(scanner C) [Wingdings font/0xE0] print(printer B  Fig 18B) and a second setting (e.g. scan(scanner C) [Wingdings font/0xE0] print(copier A)Fig 18B [0148]-[0149]) of a collaborative function (e.g. of a combination collaborative function, see Fig 17-18 [0139]-[0150]), the second setting being different from the first setting (e.g. scan(scanner C) [Wingdings font/0xE0] print(copier A)Fig 18B is different from scan(scanner C) [Wingdings font/0xE0] print(printer B), at least one of a display position of an image (e.g. display position of scan(scanner C) [Wingdings font/0xE0] print(printer B  Fig 18B i.e. an image) and display of connection between images (e.g. the arrows [Wingdings font/0xE0] in Fig 18B connecting the images i.e. scan(scanner C and print(printer B), scan(scanner C) and print(copier A) and scan(copier A) and print(printer B)), the image and the images each being associated with a device to be used for the collaborative function (e.g. the image and images each being associated with a device i.e. scanner C, printer B or copier A to be used for the combination of collaborative functions, see Figs 17-18).
However, Hirota fails to teach the collaborative function being a function different from a first function of a first device and a second function of a second device, the collaborative function only becoming executable by collaboration between the first device and the second device.
a collaborative function being a function different from a first function of a first device and a second function of a second device (e.g. a collaborative function being a function i.e. projecting a scanned image generated by the multifunction device 78 by using the projector 88 [0219] different from a second function i.e. printing an image projected by the projector 88 by using the multifunction device 78 [0219]), the collaborative function only becoming executable by collaboration between the first device and the second device (e.g. the collaborative function only becoming executable by collaboration between projector 88 and MFP 78, as suggested in [0219]).
Hirota and Tokuchi are analogous art because they all pertain to collaborative functions whereby multiple devices are used to accomplish a printing function. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Hirota with the teachings of Tokuchi to include: the collaborative function being a function different from a first function of a first device and a second function of a second device, the collaborative function only becoming executable by collaboration between the first device and the second device, as suggested by Tokuchi. The benefit of this modification would be to reliably control throughput and printing time.

With respect to claim 13, Hirota teaches the information processing apparatus according to Claim 1, wherein the control unit changes a setting of the collaborative function in accordance with a connection portion in the image (e.g. changing a setting of scan(copier A) [Wingdings font/0xE0] print(printer B Fig 18B in accordance with a connection portion in the image connecting copier A to printer B).
With respect to claim 14, Hirota teaches the information processing apparatus according to Claim 1, wherein if a role is associated with the image, the control unit further changes a setting of the collaborative function in accordance with the role (e.g. if a role is associated with the 
With respect to claim 15, Hirota teaches the information processing apparatus according to Claim 14, wherein the control unit associates, with the image (e.g. control 15 associates with scan(scanner C) [Wingdings font/0xE0] print(printer B)), the role in accordance with the display position of the image (e.g. the role i.e. scan and then print in accordance with the display position of scan(scanner C) [Wingdings font/0xE0] print(printer B) in Fig 18B).
With respect to claim 16, Hirota teaches the information processing apparatus according to Claim 15, wherein if the image is displayed in a display region with which the role is associated (e.g. if scan(scanner C) [Wingdings font/0xE0] print(printer B) is displayed in a display region in Fig 18B with which scan and then print is associated), the control unit associates - 96 -the role with the image (e.g. control unit 15 associates scan and print with scan(scanner C) [Wingdings font/0xE0] print(printer B) of Fig 18B).

Claim 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US 2005/0144161) in view of Tokuchi (US 2018/0104816) and further in view of Tanaka (US 2005/0270566).
With respect to claim 3, Hirota teaches the information processing apparatus according to Claim 1 including the control unit 15, 
However, Hirota fails to teach wherein the control unit further changes an execution timing of the collaborative function in accordance with a distance between the images.
Tanaka teaches a scheduler 610 that changes an execution timing of the collaborative function (e.g. changes an execution timing of a workflow, see Fig 15 [0110]-[0116], see also Figs 16-17) in accordance with a distance between the images (e.g. in accordance with a distance between the images, see Fig 15, whereby the height and/or length of the throughput determines the timing of the workflow [0117]-[129]. Figs 8-9 describe the workflow).

With respect to claim 4, Hirota in view of Tokuchi and Tanaka teaches the information processing apparatus according to Claim 3, wherein the control unit further changes the display position of the image in accordance with the change in the execution timing (Tanaka e.g. scheduler 610 changes the display position of the image in accordance with the change in the execution timing, see Fig 15 [0109]-[0116]).
With respect to claim 5, Hirota in view of Tokuchi and Tanaka teaches the information processing apparatus according to Claim 3, wherein the control unit changes the execution timing of the collaborative function in accordance with a length of a line that connects the images to each other (Tanaka e.g. changes the execution timing of the workflow i.e. making it lower or higher in accordance with the length of the arrow as described in Fig 15 [0109]-[0129]).
With respect to claim 6, Hirota teaches the information processing apparatus according to Claim 1, wherein the control unit changes between the first setting and the second setting (e.g. changes between scan(scanner C)[Wingdings font/0xE0] print(printer B) and scan(scanner C)[Wingdings font/0xE0] print(copier A, see Fig 18B), with the use of an arrow that connects the images to each other
However, Hirota fails to teach changing a type of a line that connects the images to each other.
Tanaka teaches a control unit 610 that changes a type of a line (e.g. an arrow in Fig 15) that connects the images to each other (e.g. that connects throughput to time in Fig 15).
Hirota and Tanaka are analogous art because they all pertain to collaborative function/workflow whereby multiple devices are used to accomplish a printing function. Therefore, it would have 
With respect to claim 7, Hirota in view of Tokuchi and Tanaka teaches the information processing apparatus according to Claim 6, wherein the control unit further controls display of a candidate for the line (Tanaka e.g. Fig 15 displays a candidate for the line i.e. 1501).
With respect to claim 8, Hirota in view of Tokuchi and Tanaka teaches the information processing apparatus according to - 94 -Claim 7, wherein the control unit changes the candidate for the line in accordance with a candidate for another image that is to be connected to the image (Tanaka e.g. changing 1501 to 1504 [0116]).
With respect to claim 9, Hirota in view of Tokuchi and Tanaka teaches the information processing apparatus according to Claim 5, wherein if a user specifies the line that connects the images to each other (Tanaka e.g. if the operator specifies the arrow as suggested in [0110]), the control unit further controls display of information for changing the line (Tanaka e.g. scheduler 610 controls display of information for changing the arrow, Fig 15 [0110]-[0112]).
With respect to claim 10, Hirota teaches the information processing apparatus according to Claim 1, wherein the control unit changes between the first setting and the second setting (e.g. changes between scan(scanner C)[Wingdings font/0xE0] print(printer B) and scan(scanner C)[Wingdings font/0xE0] print(copier A, see Fig 18B),
However, Hirota fails to teach changing a relationship between display positions of the images.
Tanaka teaches a control unit 610 that changes a relationship between display positions of the images (e.g. changing a relationship between display positions of the images 1501 and 1502 in Fig 15).
Hirota and Tanaka are analogous art because they all pertain to collaborative function/workflow whereby multiple devices are used to accomplish a printing function. Therefore, it would have 
With respect to claim 11, Hirota in view of Tokuchi and Tanaka teaches the information processing apparatus according to Claim 10, wherein the control unit changes an angular relationship between the images as the relationship between the display positions (Tanaka e.g. scheduler 610 changes an angular relationship between 1501 and 1504 Fig 15 as the relationship between the display positions).
With respect to claim 12, Hirota in view of Tokuchi and Tanaka teaches the information processing apparatus according to Claim 1, wherein - 95 -the control unit changes, in accordance with a thickness of a line that connects the images to each other (Tanaka e.g. changing in accordance with a thickness of the arrow in Fig 15), a communication performance when data is transmitted (Tanaka e.g. a communication performance when data is transmitted i.e. having all the devices involved in the workflow to print the job as is the case in 1502 or having one single device do the printing as is the case in 1503 of Fig 15 depending on the thickness of the arrow, see [0112]-[0114]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508.  The examiner can normally be reached on 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675